DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The recitation in page 1 after paragraph [0002] “SUMMERY OF THE INVENTION” is changed to “SUMMARY OF THE INVENTION”
The recitation in claim 1 line 21 “Convolutional Neural Network” is changed to “convolutional neural network”
The recitation in claim 1 lines 26-27 “Convolutional Neural Network” is changed to “convolutional neural network”
The recitation in claim 1 line 34 “risk prediction and early warning model jointly formed. Predict the risk” Convolutional Neural Network” is changed to “risk prediction and early warning model jointly formed, predicting the risk”
The recitation in claim 2 line 14 “different types of pollutants. The” is changed to “different types of pollutants; the”
The recitation in claim 2 line 19 “incident. The” is changed to “incident; the”
The recitation in claim 2 line 19 “ranges. The” is changed to “ranges; the”
The recitation in claim 2 line 23 “level. The” is changed to “level; the”
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure filed on 11/09/2021 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, screening pollution sources in a watershed based on a pollution discharge information, and selecting the pollution sources that require environmental risk prediction and early warning, pollution sources that require environmental risk prediction and early warning are classified into different risk prediction and early warning levels according to their basic pollution index parameters, different pollution sources are predicted according to the risk prediction and early warning period corresponding to their risk prediction and early warning levels, preliminarily determining .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han (US 20200184795 A1) discloses intelligent river inundation alarming system and method of controlling the same.
Kuo (US 20190325334 A1) discloses method for predicting air quality with aid of machine learning models.
Wani (US 20190316309 A1) discloses flood monitoring and management system.
Cordazzo (US 20140156190 A1)	discloses methods, systems and computer program storage devices for generating a response to flooding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636